Citation Nr: 0525966	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right foot 
infection due to fungus, claimed as residuals of cold injury.

2.  Entitlement to a compensable evaluation for scars of the 
upper lip and face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right foot infection, claimed as residuals of cold 
injury, was not incurred in or aggravated by active military 
service.

3.  The veteran's scars of the upper lip and face are 
characterized by evidence indicating non-disfiguring fading 
scars approximately 1 centimeter (cm) long that are not 
painful or tender and do not cause functional impairment.


CONCLUSIONS OF LAW

1.  Criteria for establishment of service connection for a 
right foot infection due to fungus, claimed as residuals of 
cold injury, are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Criteria for a compensable evaluation for scarring of the 
upper lip and face are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.118, Diagnostic Code 7800 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in January and June 2002, 
which is prior to the initial AOJ decision of September 2002.  
Thus, it was sent to the veteran before the adverse decision 
by the RO, as required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA 
specifically and in detail in letters dated in January and 
June 2002.  Because the letters fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 129 (2005).  In 
addition to the explicit VCAA notice, the veteran was advised 
in the rating decision on appeal, the Statement of the Case, 
and the Supplemental Statement of the Case as to the specific 
reasons why his particular claims were being denied and of 
the evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. Section 3.159(b)(1) in both the 
Statement of the Case and the Supplemental Statement of the 
Case.  Thus, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield, supra.

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before a Decision Review 
Officer at the RO in February 2004.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

Service Connection

The veteran asserts that he was treated on one occasion for 
cold injury to his right foot during service, that he 
experienced trenchfoot during his service in the Republic of 
Vietnam, and that he began experiencing severe infections of 
the right foot many years after his discharge from service.  
He testified before a Decision  Review Officer in February 
2004 that he did not have problems with his feet until he was 
older and that he had been advised by his treating physicians 
that his foot problems were due to fungus.  Notwithstanding 
the veteran's testimony that his current foot disability did 
not begin until many years after service, he contends that 
his right foot disability is a result of cold injury during 
service.  In support of that claim, he submitted a statement 
from a fellow serviceman reflecting his recollection that the 
veteran was treated for cold injury to the feet during 
service.  The statement of the fellow serviceman does not 
include any knowledge of the veteran's medical circumstances 
and/or experiences subsequent to his 1971 discharge from 
service.

Service medical records do not reflect treatment for foot 
problems during service and the veteran was discharged 
without evidence of a chronic foot disability.  For the sake 
of argument, however, the Board accepts that the veteran was 
treated on one occasion during service for possible 
frostbite.  

Post-service treatment records reveal that the veteran was 
treated for a moderate degree of epidermatophytosis between 
the toes of both feet in 1989 and peripheral vascular disease 
of the right foot with cellulitis in 2001.  Upon consultation 
with an infectious disease specialist in October 2001, it was 
determined that the veteran's  feet problems were due to 
complications of Athlete's foot with blistering and such 
worsened by humidity, wearing work boots and sweating.  The 
veteran was later diagnosed as having diabetes mellitus with 
diabetic neuropathy in the lower extremities, but the lesions 
on the veteran's feet related to infection have not been 
medically linked to his diabetes.  

Upon VA neurologic examination in September 2004, the veteran 
did not discuss a history of having cold injury to the feet, 
only the severe infection that occurred in 2001.  The only 
pertinent diagnosis rendered at that time was diabetic 
neuropathy.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.
 
Given the evidence as outlined above, the Board finds that 
the veteran does not have a right foot infection that was 
incurred in or aggravated by active service.  Even if it is 
accepted that he experienced a cold injury to the feet during 
active service, the medical evidence does not reflect a 
continuity of symptomatology nor a link between current 
disability and the alleged cold injury during service.  The 
veteran specifically testified that he did not experience 
problems with his feet until he was much older and the 
medical evidence supports this testimony.  The current 
diagnosis of complications of Athlete's foot is not due to 
the veteran's service, but a result of activities many years 
after discharge from service including wearing work boots and 
sweating.  The diagnosis of diabetic neuropathy of the lower 
extremities may be related to the veteran's service-connected 
diabetes mellitus, but is not included in the claim here 
before the Board because the infection of the right foot is 
not medically linked to the diagnosed diabetic neuropathy.  
Thus, service connection for a right foot infection due to 
fungus, claimed as residuals of cold injury, is denied.

Increased Rating

The veteran requests that a compensable evaluation be 
assigned for his scars of the upper lip and face because he 
has to wear a mustache to cover the scarring.  He testified 
before a Decision Review Officer in February 2004 that the 
scars were not tender or painful and did not cause functional 
impairment.  Interestingly, he also testified that if one 
looked pretty hard, he could probably see the scarring, 
suggesting that the scars were hard to see.

Treatment records do not include any complaints of or 
treatment for facial scarring.  The veteran underwent VA 
examination in June 2002 and was found to have small scars 
over his upper lip measuring approximately 1 cm long.  The 
scarring was described as fading and was not found to be 
painful, tender or abnormal in any way.  There was no 
scarring on the face found.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's facial scars have been evaluated using criteria 
of 38 C.F.R. Section 4.118, Diagnostic Code 7800.  At the 
time of the veteran's request for an increase in the assigned 
rating, Diagnostic Code 7800 allowed for the assignment of 
various ratings based on the severity of disfiguring scars on 
the head, face or neck.  Specifically, a 10 percent 
evaluation was assigned if there was evidence of moderately 
disfiguring scars.

During the course of the veteran's appeal, rating criteria 
for skin disorders were changed, effective August 30, 2002.  
The veteran was advised of the new rating criteria in the 
Supplemental Statement of the Case.  Specifically, in order 
for a compensable evaluation to be assigned, there must be 
one characteristic of disfigurement to the head, face or 
neck.  The eight characteristics of disfigurement for the 
purposes of evaluation under 38 C.F.R. Section 4.118 are, (1) 
scar five or more inches in length, (2) scar at least one-
quarter inch wide at widest part, (3) surface contour of scar 
elevated or depressed on palpation, (4) scar adherent to 
underlying tissue, (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches, (6) skin texture abnormal 
in an area exceeding six square inches, (7) underlying soft 
tissue missing in an area exceeding six square inches, and 
(8) skin induration and inflexible in an area exceeding six 
square inches.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. Section 5110(g) 
can be no earlier than the effective date of the change.  
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

Given the evidence as outlined above, the Board finds that 
the veteran's scarring is not moderately disfiguring nor does 
it exhibit one characteristic of disfigurement as there is 
only faded scarring on the upper lip that is 1 cm long.  
There is no evidence of any abnormality such as adherence, 
depression, or hypo- or hyper-pigmentation and the veteran's 
own testimony reflects that the scarring is difficult to see.  
Thus, the Board finds that neither the old nor the new 
criteria is more favorable to the veteran.  Using either 
version of Diagnostic Code 7800, criteria for assignment of a 
compensable evaluation are not met.

The Board considered other rating criteria in an effort to 
determine if a compensable evaluation may be assigned for the 
veteran's facial scarring.  Because the scarring is not 
painful or tender and does not cause functional limitation, 
however, assignment of a compensable rating is not 
appropriate.  Consequently, entitlement to a compensable 
rating for scars of the upper lip and face is denied.




ORDER

Service connection for a right foot infection due to fungus, 
claimed as residuals of cold injury, is denied.

A compensable rating for scars of the upper lip and face is 
denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


